DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on May 13, 2020, is the U.S. national stage of an international PCT application, filed on October 29, 2018, and claims benefit to U.S. provisional applications, filed on May 8, 2018, February 12, 2018, and November 15, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2020 was filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 submitted on May 13, 2020. Claims 1, 2, 4-7 and 10 were amended. Claims 11-22 were canceled. Claims 23-32 were added. Claims 1-10 and 23-32 are pending for consideration in the present U.S. non-provisional application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al. (US 2019/0132851 A1) in view of Hakola et al. (US 2018/0227887 A1).
1. A wireless transmit/receive unit (WTRU) (Davydov, FIG. 13) comprising: 
a transmitter (Davydov, FIG. 13, Id.); 
a receiver (Davydov, FIG. 13, Id.) configured to receive first and second beams of a physical downlink channel (Davydov, para. [0104], “Beam management protocol (BMP) 904 can be performed subsequent to the BMC 902. During the BMP 904, beam training and acquisition can be performed so that antenna panels and corresponding beam indices are known to both the node 111 and the UE 101. Subsequent to the BMP 904, a BPL update 906 can be performed. During the BPL update 906, the node 111 can indicate specific beam indices for use with specific BPLs. For example, BPL update 906 can indicate that for BPL0 and BPL1, the UE 101 can use beam index X and beam index Y, respectively, for monitoring channels and receiving data. For example, control data can be sent by the node 111 on a NR-PDCCH 908, 912, and 916 during time slots 0, 1, and 2, respectively. Similarly, data can be sent by the node 111 on a NR-PDSCH 910, 914, and 918 during time slots 0, 1, and 2, respectively.” emphasis added.); and 
a processor, coupled to the transmitter and the receiver (Davydov, FIG. 13, Id.); 
the processor configured to: 
monitor both of the first and second beams on respective monitoring occasions specified in one or more beam specific monitoring configurations (Davydov, para. [0104], “Beam management protocol (BMP) 904 can be performed subsequent to the BMC 902. During the BMP 904, beam training and acquisition can be performed so that antenna panels and corresponding beam indices are known to both the node 111 and the UE 101. Subsequent to the BMP 904, a BPL update 906 can be performed. During the BPL update 906, the node 111 can indicate specific beam indices for use with specific BPLs. For example, BPL update 906 can indicate that for BPL0 and BPL1, the UE 101 can use beam index X and beam index Y, respectively, for monitoring channels and receiving data. For example, control data can be sent by the node 111 on a NR-PDCCH 908, 912, and 916 during time slots 0, 1, and 2, respectively. Similarly, data can be sent by the node 111 on a NR-PDSCH 910, 914, and 918 during time slots 0, 1, and 2, respectively.” emphasis added. Id.); 
determine, by the WTRU based on beam measurements, a triggering condition to reconfigure one of the first and second monitoring occasions has occurred (Hakola, para. [0054], “Using that signalling information/count the UE learned at block 510, at block 512 the UE determines in this example that it has not received some number N of those other NR-PDCCHs that were transmitted to it but which it did not receive. The number N is a positive integer at least equal to one. As noted alongside block 512, the `window` back in which the UE looks to count up the number of missed NR-PDCCHs to see if it meets the minimum threshold of N may match the predefined time window underlying the count from block 510, or it may be shorter or longer. Exceeding that minimum threshold N of missed NR-PDCCHs then triggers the UE at block 514 to begin a beam recovery procedure for those transmit beam or beams that were blocked. In this regard for the remainder of the FIG. 5 example the UE initiates the beam recovery procedure by sending a beam status report to the gNB indicating the blocked beam or beams, which will itself trigger the gNB to provide the UE with a new beam configuration.” emphasis added.); 
reconfigure the first monitoring occasion based on the determination (Hakola, para. [0055], “Block 516 has the UE checking whether it has a preconfigured uplink resource such as a PUCCH corresponding to any of the non-blocked beams for transmitting beam status information (BSI) within some predefined future period of Y time units (Y is a positive integer). In other examples the uplink resource can be a PRACH, or a medium access control (MAC) CE signalled on higher layers. If yes then the FIG. 5 flow proceeds to block 518 where the UE transmits the scheduled BSI report to include information such as measurement results on the beam or beams that were declared blocked at block 512. In this Eventually the UE receives from the gNB at block 524 a beam re-configuration of the transmit beams that it is to monitor for any NR-PDCCHs that address it. This re-configuration may or may not also include a new time pattern for monitoring those beams; if not the UE will simply re-use the old time pattern. The UE sets its receive beams according to that re-configuration and the governing time pattern for this monitoring. There are several techniques well known in the art for such matching of RX beams to TX beams such as symmetric beam pairing, so these techniques are not further detailed.” emphasis added.); and 
monitor the first and second beams based on the reconfigured monitoring occasion and the second monitoring occasion, respectively (Hakola, para. [0055], “Block 516 has the UE checking whether it has a preconfigured uplink resource such as a PUCCH corresponding to any of the non-blocked beams for transmitting beam status information (BSI) within some predefined future period of Y time units (Y is a positive integer). In other examples the uplink resource can be a PRACH, or a medium access control (MAC) CE signalled on higher layers. If yes then the FIG. 5 flow proceeds to block 518 where the UE transmits the scheduled BSI report to include information such as measurement results on the beam or beams that were declared blocked at block 512. In this regard, since the UE has now informed the network of the blocked beam or beams, it will assume that until it gets a beam reconfiguration that the network will only send it NR-PDCCHs on the non-blocked beam or beams. This assumption may also be indicated in the BSI report as block 518 states. Eventually the UE receives from the gNB at block 524 a beam re-configuration of the transmit beams that it is to monitor for any NR-PDCCHs that address it. This re-configuration may or may not also include a new time pattern for monitoring those beams; if not the UE will simply re-use the old time pattern. The UE sets its receive beams according to that re-configuration and the governing time pattern for this monitoring. There are several techniques well known in the art for ” emphasis added. Id.)
Davydov et al. may not seem to describe the identical claimed invention, such as monitor the first and second beams based on the reconfigured monitoring occasion and the second monitoring occasion, respectively. In the same field of endeavor, Hakola et al. provides prior art disclosure and suggestions for the claimed invention, such as monitor the first and second beams based on the reconfigured monitoring occasion and the second monitoring occasion, respectively (Hakola, paras. [0054], [0055], Id.) The prior art disclosure and suggestions of Hakola et al. are for reasons of providing fast link recovery and robustness in beam based systems that are sensitive to beam blockages (Hakola, para. [0061], “Embodiments of these teachings provide certain technical effects, including fast link recovery and robustness in beam based systems that are sensitive to beam blockages (particularly sudden beam blockages). Further, the UE initiating the beam recovery (for example based on reading out the counter/DAI in the above examples) is seen to introduce less latency in beam recovery as compared to waiting for the gNB to identify a beam blockage situation, at least if the gNB did so from the existing HARQ-ACK signaling because the gNB cannot typically differentiate DTX from NACK.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing fast link recovery and robustness in beam based systems that are sensitive to beam blockages.
2. The WTRU of claim 1 wherein each of the first monitoring occasion, the second monitoring occasion and the reconfigured monitoring occasion comprises at least one of a periodicity of monitoring occasions and a duration of monitoring occasions (Davydov, para. [0104], Id.)
Hakola, para. [0054], Id.)
4. The WTRU of claim 3 wherein the first and second beams are beamformed directional beams (Davydov, para. [0104], Id.)
5. The WTRU of claim 4 wherein the triggering condition comprises at least one of: 
a layer 1 (L1) beam management measurement; an interference measurement using a beam-specific channel state information reference signal (CSI-RS) or synchronization signal block (SSB); a beam specific L1 channel quality measurement; a L1 beam link monitoring measurement; a beam specific physical downlink channel decoding result; a hypothetical physical downlink channel block error rate (BLER) associated with one of the first and second beams; a successful reception of downlink control information (DCI) in an association window; a number of hybrid automatic repeat request (HARQ) acknowledgments associated with a DCI transmission decoded in each of the first and second beams; a number of hybrid automatic repeat request (HARQ) non-acknowledgments associated with a DCI transmission decoded in each of the first and second beams; and a number of discrete transmissions (DTXs) associated with a DCI transmission decoded in each of the first and second beams (Hakola, para. [0054], Id.)
6. The WTRU of claim 1 wherein the processor and transmitter are configured to, responsive to a triggering event, transmit to a network a request for the reconfigured monitoring occasion of the physical downlink channel (Hakola, para. [0049], “Further in regards to the UE being configured with a dedicated resource in the NR-PDCCH transmit beam domain, in a particular embodiment the UE shall assume the NR-PDCCH transmit beam for the coming downlink transmissions to be the one to which the used dedicated uplink resource is associated. Correspondingly the gNB would use the transmit beam to which the detected uplink signal (scheduling request) is associated for the subsequent NR-PDCCH transmissions to the UE, at least until the beam recovery and transmit beam re-configuration has been carried out. In this regard the beam re-configuration means the signalling between the gNB and the UE by which the new transmit beam configuration and the new time domain scheduling pattern, if any, is configured to the UE.” emphasis added.)
7. The WTRU of claim 6 wherein the request comprises an index associated with a configuration of the first monitoring occasion (Davydov, para. [0115], “In an example, the UE 101 can be configured to use a certain beam for uplink transmission. In instances when there is activation/allocation signal for the uplink transmission, the signaling for the activation/allocation can inform the UE which Tx beam to use for the transmission. In instances when there is no activation/allocation signal for the uplink transmission, e.g. ACK/NACK channel, the Tx beam to use can be indicated implicitly or explicitly. In an example, implicit signaling can be performed by linking with a downlink beam pair link (the Tx beam can be indicated by, e.g., UL RS index). More specifically, beam pair link for an uplink connection can be signaled by UL RS antenna port(s) (signaling can be performed using MAC CE, and the beam pair link can be updated dynamically). Additionally, uplink activation/allocation signaling can be used to inform the UE, which beam pair link to use for the corresponding uplink transmission. In an example, beam pair link index for NR-PDSCH reception can be used in a corresponding ACK/NACK transmission.” emphasis added.)
8. The WTRU of claim 6 wherein the receiver is configured to receive, from a network, a confirmation of the reconfigured monitoring occasion of the physical downlink channel (Hakola, para. [0049], Id.)
Davydov, para. [0104], Id.)
10. The WTRU of claim 1 wherein the reconfiguring of the first monitoring occasion of the physical downlink channel comprises scaling up or down a periodicity of the first monitoring occasion (Hakola, para. [0055], Id.)
23. A method implemented in a wireless transmit/receive unit (WTRU) (Davydov, FIG. 9), the method comprising: 
monitoring both of first and second beams of a physical downlink channel on respective monitoring occasions specified in one or more beam specific monitoring configurations (Davydov, para. [0104], Id.); 
determining, by the WTRU based on beam measurements, a triggering condition to reconfigure one of the first and second monitoring occasions has occurred (Hakola, para. [0054], Id.); 
reconfiguring the first monitoring occasion based on the determination (Hakola, para. [0055], Id.); and 
monitoring the first and second beams based on the reconfigured monitoring occasion and the second monitoring occasion, respectively (Hakola, para. [0055], Id. cf. Claim 1).
Davydov et al. may not seem to describe the identical claimed invention, such as monitoring the first and second beams based on the reconfigured monitoring occasion and the second monitoring occasion, respectively. In the same field of endeavor, Hakola et al. provides prior art disclosure and suggestions for the claimed invention, such as monitoring the first and second beams based on the reconfigured monitoring occasion and the second monitoring Hakola, paras. [0054], [0055], Id.) The prior art disclosure and suggestions of Hakola et al. are for reasons of providing fast link recovery and robustness in beam based systems that are sensitive to beam blockages (Hakola, para. [0061], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing fast link recovery and robustness in beam based systems that are sensitive to beam blockages.
24. The method of claim 23 wherein each of the first monitoring occasion, the second monitoring occasion and the reconfigured monitoring occasion comprises at least one of a periodicity of monitoring occasions and a duration of monitoring occasions (Davydov, para. [0104], Id. cf. Claim 2).
25. The method of claim 23 wherein the triggering condition comprises a channel condition for at least one of the first and second beams (Hakola, para. [0054], Id. cf. Claim 3).
26. The method of claim 25 wherein the first and second beams are beamformed directional beams (Davydov, para. [0104], Id. cf. Claim 4).
27. The method of claim 26 wherein the triggering condition comprises at least one of: 
a layer 1 (L1) beam management measurement; an interference measurement using a beam-specific channel state information reference signal (CSI-RS) or synchronization signal block (SSB); a beam specific L1 channel quality measurement; a L1 beam link monitoring measurement; a beam specific physical downlink channel decoding result; a hypothetical physical downlink channel block error rate (BLER) associated with one of the first and second beams; a successful reception of downlink control information (DCI) in an association window; a number of hybrid Hakola, para. [0054], Id. cf. Claim 5).
28. The method of claim 23 further comprising: responsive to a triggering event, transmitting to a network a request for the reconfigured monitoring occasion of the physical downlink channel (Hakola, para. [0049], Id. cf. Claim 6).
29. The method of claim 28 wherein the request comprises an index associated with a configuration of the first monitoring occasion (Davydov, para. [0115], Id. cf. Claim 7).
30. The method of claim 28 further comprising receiving, from a network, a confirmation of the reconfigured monitoring occasion of the physical downlink channel (Hakola, para. [0049], Id. cf. Claim 8).
31. The method of claim 23 wherein the physical downlink channel includes any of physical downlink control channel (PDCCH) and physical downlink shared channel (PDSCH) (Davydov, para. [0104], Id. cf. Claim 9).
32. The method of claim 23 wherein the reconfiguring of the first monitoring occasion of the physical downlink channel comprises scaling up or down a periodicity of the first monitoring occasion (Hakola, para. [0055], Id. cf. Claim 10).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant                    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476